DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 
Claims 
Figures 
Features 
(Generic)
1


A 
2-7, 9, 10, 14-19
1, 4
Belt coupling element comprises a pair of open curved sections with releasable fasteners 
B 	
8, 11-13, 20
2, 3
Pouch coupling section is permanently joined to the pouch and is shaped as a ring

 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 is generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of an ostomy belt, belt coupling element, ostomy pouch, pouch coupling section and bending at a predetermined location, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Galindo; Bradley J. (US 20170181885 A1).  Galindo discloses an ostomy belt system (¶ [0006], support retrofit kit for an ostomy pouch subsystem), comprising: 
an ostomy belt having a strip of material (¶ [0029], belt element 122); and 
a belt coupling element (¶ [0033], one of the belt end portions 132 may preferably be permanently affixed to a respective one of the belt securement portions 125); and 
an ostomy pouch having an outer wall defining an inner volume (¶ [0027], pouch element 102); and 
a pouch coupling section configured for releasable engagement with the belt coupling element (¶ [0028], belt ring element 120 … first and second belt securement portions (see, for example reference characters 126 and 130));

    PNG
    media_image1.png
    557
    531
    media_image1.png
    Greyscale
wherein one or both of the belt coupling element and the pouch coupling section are configured to bend or flex at a predetermined location (¶ [0015], FIG. 8 is a diagrammatic plan view of an embodiment similar to that of FIG. 5, but in which the junction-engaging aperture is non-circular; ¶ [0023], FIG. 16 is a diagrammatic cross-sectional view taken across lines 15-15 in FIG. 14, showing one example of a junction-engaging aperture and a junction portion cross section which are complimentary to one another).
Regarding the limitation of bending at a predetermined location, Galindo depicts a ring element with a thinned portion in Figs. 8 and 16 (see annotated Fig. 8). This decreased thickness will promote bending at the thinnest portion of the ring. 

Galindo demonstrates that the technical feature of an ostomy belt, belt coupling element, ostomy pouch, pouch coupling section and bending at a predetermined location is known in the art and does not represent a special technical feature. 
No telephone call was made to Applicant's Representative to request an oral election to the above restriction requirement, due its complexity. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781